 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAYLA FRISELLA, et al.,                           No. 2:16-cv-0586 CKD
12                      Plaintiffs,
13          v.                                         ORDER
14   HARWINDER BISLA, et al.,
15                      Defendants.
16

17          On October 31, 2017, the court stayed this matter, pending the outcome of defendant

18   Harwinder Bisla’s criminal proceeding. (ECF No. 28.) On May 29, 2018, Mr. Bisla notified the

19   court that he had been released from jail. (ECF No. 32.) As of August 20, 2018, his criminal

20   matter was “still on going without resolution in the foreseeable future.” (ECF No. 33.)

21          Subsequently, plaintiffs notified the court that they have been unable to reach Mr. Bisla in

22   order to complete and submit a joint status report. (ECF No. 34 at 1.) Plaintiffs assert that a

23   continued stay is not appropriate because the subject matter of the criminal proceeding and the

24   instant matter do not overlap, and it is “not at all clear how the Fifth Amendment would be

25   implicated in Defendant’s testimony in the civil matter.” (Id. at 2.)

26          On October 10, 2018, the court ordered Mr. Bisla “to show cause in writing [by October

27   24, 2018] why the stay should not be lifted and explain why he failed to participate in the filing of

28   a joint status report as ordered.” (ECF No. 35 at 2.) Mr. Bisla has failed to respond.
                                                      1
 1              Thus, there is no cause to continue the stay in this matter because Mr. Bisla is no longer

 2   incarcerated and he has not opposed plaintiffs’ assertion that there is no overlap between the

 3   instant matter and the pending criminal trial that would implicate his Fifth Amendment rights.

 4              Moreover, Mr. Bisla is admonished that, while he is not represented by counsel, his failure

 5   to respond to the court’s order to show cause is unacceptable. “Pro se litigants must follow the

 6   same rules of procedure that govern other litigants.” King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.

 7   1987) (overruled on other grounds). The Eastern District Local Rules explain that “[a]ny

 8   individual representing himself or herself without an attorney is bound by the Federal Rules of

 9   Civil or Criminal Procedure, these Rules, and all other applicable law. All obligations placed on

10   ‘counsel’ by these Rules apply to individuals appearing in propria persona. Failure to comply

11   therewith may be ground[s] for dismissal, judgment by default, or any other sanction appropriate

12   under these Rules.” E.D. Cal. L.R. 183(a). Furthermore, “[f]ailure of counsel or of a party to

13   comply with these Rules or with any order of the Court may be grounds for imposition by the

14   Court of any and all sanctions authorized by statute or Rule or within the inherent power of the

15   Court.” E.D. Cal. L.R. 110.

16              Accordingly, IT IS HEREBY ORDERED that:

17              1. The stay in this matter is LIFTED.

18              2. Within fourteen days of this order, parties shall file a joint status report that updates

19                    the previous joint pretrial statement (see ECF No. 22), proposes new trial dates, and

20                    indicates the status of settlement negotiations, including whether parties seek a
21                    settlement conference before this court. Each party shall participate in drafting this

22                    joint status report.

23              3. Failure to obey federal or local rules, or order of this court, will result in

24                    sanctions against the offending party. Such sanctions may include dismissal or

25                    judgment by default, if appropriate.

26   Dated: November 1, 2018
                                                             _____________________________________
27
                                                             CAROLYN K. DELANEY
28   14/16-586.Frisella v. Bisla.order lifting stay          UNITED STATES MAGISTRATE JUDGE
                                                             2
